DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-4, 6, 17, and 23-41 are cancelled.
Claims 1 and 22 are amended.
Claims 1-2, 5, 7-16, 18-22, and 42 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) Claims 1-2, 5, 7, 8, 10-14, 16, 18-19, 22, and 42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Langenberg et al. (US #2020/0202866).
Regarding Claim 1, Langenberg discloses a primary device (Fig. 1: 102) arranged to communicate with one or more secondary devices (Fig. 1: 106) across a communications network (Fig. 1: 104), the primary device comprising:
at least one processor (Langenberg Fig. 2: processing device 202; ¶0035-¶0039);
memory (Langenberg Fig. 2: memory 206; ¶0035-¶0040) comprising computer executable instructions, which when executed by the at least one processor, are configured to:
receive an audio signal comprising a voice command associated with a user (Langenberg [Fig. 1: 106, 108] ¶0032 discloses the access control device can have embedded or wirelessly integrated microphone(s) that receive and respond to audio commands [e.g., voice commands] locally at the access control device 102 and/or remotely via the server(s) 104 [e.g., via cloud integration]);
identify the user based on the voice command (Langenberg ¶0058 discloses it should be appreciated that a user's mobile device 106 can receive a voice command, and the audio can be processed locally at the mobile device 106 or transmitted to the access control device 102 and/or server(s) 104 for processing [e.g., for identification and authentication]. ¶0059 discloses at block 906 [Fig. 9] the access control system 100 processes the received audio data to identify and authenticate a user [e.g., locally at the access control device 102, locally at the mobile device 106, and/or remotely at the server(s) 104]);
access a user register, wherein the user register comprises at least one registered user identifier (Langenberg ¶0047 discloses if the user's voiceprint is confirmed and/or the voice/audio data is otherwise determined to correspond with an authorized user, the server(s) 104 can transmit the user's credential identifier and/or other user credential data to the audio detection system 306, which can be passed to the controller 308 for processing, Fig. 3) and one or more secondary device identifiers associated with each of the at least one registered user identifiers (Langenberg ¶0023 discloses in which the audio data corresponds with that of a person, it should be appreciated that the access control ;
determine a registered user identifier of the user register associated with the identified user (Langenberg ¶0059 [Fig. 9: blocks 906-914] discloses the access control system 100 can identify a person's voice from the captured audio, determine an identity of that person [e.g., based on a voiceprint and/or characteristics of the person's voice], and/or confirm that the captured audio is not a recording of the person);
determine, from the user register and using the determined identifier, a secondary device associated with the identified user from the one or more secondary devices (Langenberg ¶0059 discloses the access control system 100 can identify a person's voice from the captured audio, determine an identity of that person [e.g., based on a voiceprint and/or characteristics of the person's voice], and/or confirm that the captured audio is not a recording of the person. It should be further appreciated that the user can be identified and/or authenticated based on reference data [e.g., the user's voiceprint ; and
transmit a response to the voice command to the determined secondary device (Langenberg ¶0027 discloses the server(s) 104 can be configured to communicate with the access control device 102 to receive voice data from the access control device 102 and transmit authentication results [e.g., including user credential data] back to the access control device 102. ¶0054 discloses the audio detection system 400 can utilize audio-based prompts to the user. For example, the audio detection system 400 can playback an audio file that enunciates "Sorry, I didn't get that. Say that again." or a similar prompt in an effort to obtain improved audio data for transmittal to the server(s) 104. It should be appreciated that the conditions that cause a particular prompt and/or the particular available prompts may vary depending on the particular implementation. It should be further appreciated that LEDs, beepers, and/or other output indicators of the reader 434 may be leveraged to prove a user interface).

Claims 1-2, 5, 7, 8, 10-14, 16, 18-19, 22, and 42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Athias (US #2019/0228780).
Regarding Claim 1, Athias discloses a primary device (Fig. 3: 304, 305) arranged to communicate with one or more secondary devices (Figs. 3: 309; 6: 614a,-614c) across a communications network (Fig. 6: 615), the primary device (title) comprising:
at least one processor (Athias Figs. 3: 307, 6:601; ¶0087);
memory comprising computer executable instructions, which when executed by the at least one processor (Athias Fig. 6: 612; ¶0088), are configured to:
receive an audio signal comprising a voice command associated with a user (Athias Fig. 3: 301; abstract; ¶0032);
identify the user based on the voice command (Athias ¶0035);
access a user register, wherein the user register comprises at least one registered user identifier and one or more secondary device identifiers associated with each of the at least one registered user identifiers (Athias ¶0028);
determine a registered user identifier of the user register associated with the identified user;
determine, from the user register and using the determined identifier, a secondary device associated with the identified user from the one or more secondary devices (Athias ¶0029); and
transmit a response to the voice command to the determined secondary device (Athias ¶0038 discloses the voice enabled device 100, based on a device identifier, can transmit a short range signal that is received by the user device 110). 

Regarding Claim 2, Langenberg discloses the primary device of claim 1, wherein the secondary device is one of: (i) a headset/headphones/earphones/earbuds (Langenberg Fig. 1: mobile device 106. ¶0035 discloses mobile device 102 can be a wearable computing device) and (ii) a smartphone (Langenberg Fig. 1: mobile device 106. ¶0035 discloses mobile device 102 can be a tablet computer, notebook, netbook, Ultrabook™, mobile computing device, cellular phone, smartphone, personal digital assistant).

Regarding Claim 5, Langenberg discloses the primary device of claim 1, wherein prior to receiving the audio signal, the at least one processor is configured to receive a notification signal to expect to receive the audio command and to determine the secondary device associated with the user based on the notification signal (Langenberg ¶0047 discloses depending on the user has otherwise indicated an intent to transmit voice data by pressing a push button 416 [Fig. 4], the user can vocalize a message, which is recorded by the audio detection system 308 as voice/audio data and transmitted to the server(s) 104 for authentication. If the user's voiceprint is confirmed and/or the voice/audio data is otherwise determined to correspond with an authorized user, the server(s) 104 can transmit the user's credential identifier and/or other user credential data to the audio detection system 306, which can be passed to the controller 308 for processing. ¶0052 discloses the push button 416 can be used to indicate the user’s intent to use voice-based authentication).

Regarding Claim 7, Langenberg discloses the primary device of claim 1, wherein the at least one processor is configured to identify the user based on received biometric data and to determine the secondary device associated with the user based on the identification of the user (Langenberg ¶0045 discloses the access control database can store credential data, biometric data, historical information, PINs, passcodes, and/or other relevant authentication data in association with registered users. As such, the user's credential data received via the credential reader 304 can be compared to corresponding data in the access control database to determine whether the user is authorized to access a passageway and/or perform another associated function [e.g., in response to a match]).

Regarding Claim 8, Langenberg discloses the primary device of claim 7,
wherein the at least one processor is configured to access a user register to determine the secondary device (Langenberg ¶0047 discloses if the user's voiceprint is confirmed and/or the voice/audio data is otherwise determined to correspond with an authorized ,
wherein the user register comprises biometric data and one or more secondary device identifiers for each registered user (Langenberg ¶0048 discloses the user's intent to transmit voice data and thereby prompt the audio detection system 306 to "hijack" the communication lines can be conveyed using biometrics [e.g., fingerprint, iris/retinal scan, facial/feature recognition, etc.]).

Regarding Claim 10, Langenberg discloses the primary device of claim 7, wherein identifying the user based on biometric data comprises comparing voice features of received biometric data associated with the issuer of the voice command to stored biometric templates of registered users, wherein the biometric templates include voice features for the users (Langenberg ¶0048 discloses the user's intent to transmit voice data and thereby prompt the audio detection system 306 to "hijack" the communication lines can be conveyed using biometrics [e.g., facial/feature recognition]).

Regarding Claim 11, Langenberg discloses the primary device of claim 1,
wherein the primary device comprises one or more microphones configured to receive audio signals (Langenberg ¶0023 discloses one or more microphone 108, Fig. 1) and to provide the audio signals to the processor (Langenberg ¶0031 discloses each of the microphones 108 can be embodied as any type of device capable of receiving audio input and transmitting the audio input, data, and/or signal for further processing, Fig. 1) and
wherein the audio signal comprising the voice command associated with the user is received by the one or more microphones of the primary device (Langenberg ¶0023 discloses the access control system 100 can be configured to receive audio input via one or more microphones 108 and process the audio data [e.g., locally at the access control device 102 and/or remotely at the server 104] to determine whether the audio data is associated with a command, and perform one or more corresponding actions in response to determining that the audio data is associated with a recognized command).

Regarding Claim 12, Langenberg discloses the primary device of claim 1,
wherein the audio signal comprising the voice command associated with the user is received from a secondary device of the one or more secondary devices (Langenberg ¶0023 discloses one or more microphone 108. The access control system 100 can be configured to receive audio input via one or more microphones 108 and process the audio data [e.g., locally at the access control device 102 and/or remotely at the server 104] to determine whether the audio data is associated with a command, and perform one or more corresponding actions in response to determining that the audio data is associated with a recognized command, Fig. 1).

Regarding Claim 13, Langenberg discloses the primary device of claim 1,
wherein the audio signal comprising the voice command associated with the user is received from a secondary device of the one or more secondary devices and wherein the secondary device is determined to be the secondary device from which voice command is received (Langenberg ¶0023 discloses one or more microphone 108. The access control system 100 can be configured to receive audio input via one or more microphones 108 and process the audio data [e.g., locally at the access control device .

Regarding Claim 14, Langenberg discloses the primary device of claim 1,
wherein the primary device is further configured to receive authentication data and verify the authentication data prior to transmitting the response to the secondary device (Langenberg ¶0023 discloses in which the audio data corresponds with that of a person, it should be appreciated that the access control system 100 [e.g., locally at the access control device 102, locally at the mobile device 106, and/or remotely at the server 104] can process the audio data to identify and authenticate a corresponding authorized user [e.g., based on a voiceprint of the audio data and reference voiceprints of registered authorized users]. ¶0026 discloses the access control database can store credential data, biometric data, historical information, PINs, passcodes, and/or other relevant authentication data associated with users  ¶0027 discloses the server(s) 104 can be configured to communicate with the access control device 102 to receive voice data from the access control device 102 and transmit authentication results [e.g., including user credential data] back to the access control device 102. ¶0054 discloses the audio detection system 400 can utilize audio-based prompts to the user. For example, the audio detection system 400 can playback an audio file that enunciates "Sorry, I didn't get that. Say that again." or a similar prompt in an effort to obtain improved audio data for transmittal to the server(s) 104. It should be appreciated that the conditions that cause a particular prompt and/or the particular available prompts may vary depending .

Regarding Claim 16, Langenberg discloses the primary device of claim 14, wherein the authorisation data comprises biometric data (Langenberg ¶0026 discloses the access control database can store credential data, biometric data, historical information, PINs, passcodes, and/or other relevant authentication data associated with users. ¶0048 discloses a voice trigger, proximity sense, capacitive sense, inductive sense, BLE communication, biometrics [e.g., fingerprint, iris/retinal scan, facial/feature recognition, etc.], and/or other suitable mechanisms. ¶0042 discloses the technique described in Figs. 1-11 can be employed by a computing system that includes one or more computing devices. ¶0048 discloses the user's intent to transmit voice data and thereby prompt the audio detection system 306 to "hijack" the communication lines can be conveyed using biometrics [e.g., facial/feature recognition]).

Regarding Claim 18, Langenberg discloses the primary device of claim 16, wherein prior to routing the response, the primary device is configured to authorise the routing of the response to the secondary device by verifying biometric data of the user associated with the secondary device (Langenberg ¶0048 discloses the user's intent to transmit voice data and thereby prompt the audio detection system 306 to "hijack" the communication lines can be conveyed using biometrics [e.g., facial/feature recognition]).

Regarding Claim 19, Langenberg discloses the primary device of claim 16, wherein the biometric data is extracted from the voice command and/or is received from a secondary device (Langenberg ¶0048 discloses the user's intent to transmit voice data and thereby prompt the audio detection system 306 to "hijack" the communication lines can be conveyed using biometrics [e.g., facial/feature recognition]).

Method Claim 22 is rejected for the same reasons as set forth in Claim 1.

Claim 42 is rejected for the same reasons as set forth in Claim 1. (Langenberg ¶0040 discloses the memory 206 can be one or more types of non-transitory computer-readable media, which can store various data and software used during operation of the computing device 200, Figs. 1-2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Langenberg et al. (US #2020/0202866) in view of Goldstein (US #2017/0215011).
9, Langenberg discloses the primary device of claim 7, wherein identifying the user based on received biometric data (Langenberg ¶0048 discloses the user's intent to transmit voice data and thereby prompt the audio detection system 306 to "hijack" the communication lines can be conveyed using biometrics [e.g., facial/feature recognition]).
But, Langenberg may not explicitly disclose wherein identifying the user based on received biometric data comprises comparing ear features of received biometric data to stored biometric templates of registered users, wherein the biometric templates include ear prints for the users.
However, Goldstein teaches wherein identifying the user based on received biometric data comprises comparing ear features of received biometric data to stored biometric templates of registered users, wherein the biometric templates include ear prints for the users (Goldstein ¶0067 discloses as non-limiting examples: a simple earpiece with a speaker, a pair of earpieces with a speaker in each earpiece of the pair, an earpiece [or pair of earpieces] with an ambient microphone, an earpiece [or pair of earpieces] with an ear canal microphone, an earpiece [or pair of earpieces] with an ambient microphone and an ear canal microphone, an earpiece [or pair of earpieces] with a speaker or speakers and any combination of one or more biometric sensors. ¶0078 disclose although an earpiece can continuously collect data [biometric, acoustic, etc.], the transmission of such data to a phone or other devices can easily exhaust the power resources at the earpiece. Thus, if there is no criticality to the transmission of the data, such data can be gathered and optionally condensed or compressed, stored, and then transmitted at a more convenient or opportune time. ¶0102 discloses the biometric and other data can be stored in a different form of memory [either local or remote]).
.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Langenberg et al. (US #2020/0202866) in view of Mixter et al. (US #2017/0025124) further in view of Archibald et al. (US PGPUB #2016/0127900).

Regarding Claim 15, Langenberg discloses the primary device of claim 14, but may not explicitly disclose wherein the authentication data comprises one or more of: (i) an indicator indicating that the secondary device is paired or otherwise connected with the primary device, (ii) an indicator indicating that the secondary device is being worn or used by a user.
However, Mixter teaches wherein the authentication data comprises one or more of: (i) an indicator indicating that the secondary device is paired or otherwise connected with the primary device (Mixter ¶0062 discloses the client device establishes a short range communication link with the new electronic device 190. ¶0066 discloses a proxy service [e.g., voice assistant service, a cloud cast service] communicatively links the voice-activated electronic device 190 to the cast device and makes casting to the cast device possible without involving any applications on the client device ¶0044 discloses the speaker is configured to allow the electronic device 190 to deliver voice messages and , (ii) an indicator indicating that the secondary device is being worn or used by a user, and/or (iii) an indicator indicating that it is the assigned user that is wearing or using the secondary device (Mixter ¶0191 discloses an LED design language is adopted to configure illumination of the array of full color LEDs and enable different visual patterns indicating different voice processing state of the electronic device 190. The LED Design Language consists of a grammar of colors, patterns, and specific motion applied to a fixed set of full color LEDs. Placement of the full color LEDs complies with physical constraints of the electronic device 190, and the array of full color LEDs could be used in a speaker that is made by a third party OEM based on specific technology. ¶0178 discloses the indication/hint can be displayed on the display 524 or output as sounds or tones through speaker 520).
Langenberg and Mixter are analogous art as they pertain to IoT devices. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify unlocking the door based on identified user (as taught by Langenberg) to communicatively link the voice-activated electronic device to the cast device (as taught by Mixter, ¶0066) to be capable of accessing and presenting user-specific information, it is desirable for a voice assistant .
Langenberg in view of Mixter may not explicitly disclose wherein the authentication data comprises one or more of: (i) an indicator indicating that the secondary device is paired or otherwise connected with the primary device, (ii) an indicator indicating that the secondary device is being worn or used by a user, and/or (iii) an indicator indicating that it is the assigned user that is wearing or using the secondary device.
However, Archibald teaches wherein the authentication data comprises one or more of: (i) an indicator indicating that the secondary device is paired or otherwise connected with the primary device (Archibald ¶0006 discloses Fig. 1 illustrates an example of an ad hoc personal network 100 having a smartphone 102 as the primary device and a smart-watch 104 and pair of smart-glasses 106 as secondary paired devices. ¶0055 discloses assuming a particular secondary device, such as smartwatch 604, is to be invited in the ad hoc network, suitable pairing signals may be generated and transmitted via the commination controller 614. ¶0072 discloses as illustrated in Fig. 12, the primary device performs user authentication 1208 to generate a primary authentication value or trust level 1210. The biometric authentication value is mapped to a paired [i.e. secondary] device authentication value based on a pairing status 1212. The pairing status can simply indicate whether a particular secondary device is currently paired with the primary device via a prior pairing procedure 1214),
(ii) an indicator indicating that the secondary device is being worn or used by a user (Archibald ¶0037 discloses Fig. 2 illustrates an example of an ad hoc personal network 200 having a smartphone 202 equipped to generate and share a primary authentication value [e.g., score or trust level] and other data such as pairing rules, device identifiers , and/or
(iii) an indicator indicating that it is the assigned user that is wearing or using the secondary device (Archibald ¶0073 discloses assuming a paired secondary device is found block 1218, then the paired device identifies one or more authentication methods for the paired device block 1220, such as motion or facial recognition methods. The paired secondary device then identifies the corresponding secondary authentication sensors block 1222 such an accelerometer for motion, a camera for images or a microphone for voice recognition. The paired secondary device also determines whether secondary authentication is required block 1224 by examining permissions or rules received from the primary device. Assuming secondary authentication is required, then the paired device performs the secondary authentication block 1226 based on data received from block 1228 such as camera, accelerometer or microphone data. The paired secondary device combines the biometric authentication from the primary device [via block 1210] with the secondary authentication from the paired [i.e. local] device block 1230. The resulting combined value is stored as a final paired device authentication value block 1232. Alternatively, if secondary authentication is not required at block 1224, then the paired device instead proceeds through block 1212 to obtain the mapped authentication value [e.g., score or level] from block 1210, which is then stored as the final paired value. In either case, authentication ends block 1234).
.

Claims 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langenberg et al. (US #2020/0202866) in view of Archibald et al. (US PGPUB #2016/0127900) further in view of Akkermans et al. (US #2008/0262382).

Regarding Claim 20, Langenberg discloses the primary device of claim 18,
wherein the primary device is configured to verify the user based on biometric data (Langenberg ¶0026 discloses the access control database can store credential data, biometric data, historical information, PINs, passcodes, and/or other relevant authentication data associated with users. ¶0048 discloses a voice trigger, proximity sense, capacitive sense, inductive sense, BLE communication, biometrics [e.g., fingerprint, iris/retinal scan, facial/feature recognition, etc.], and/or other suitable mechanisms. ¶0042 discloses the technique described in Figs. 1-11 can be employed by a computing system that includes one or more computing devices. ¶0048 discloses the user's intent to transmit voice data and thereby prompt the audio detection system .
Langenberg may not explicitly disclose wherein the primary device is configured to verify the user based on biometric data by comparing ear features of the biometric data to stored biometric templates of registered users.
However, Archibald teaches wherein the primary device is configured to verify the user based on biometric data by comparing ear features of the biometric data to stored biometric templates of registered users.  (Archibald ¶0072 discloses the biometric parameters are stored with the device within a database such as shown by data block 1206. The primary device performs user authentication [block 1208] to generate a primary authentication value or trust level [block 1210]. The biometric authentication value is mapped to a paired [i.e. secondary] device authentication value based on a pairing status [block 1212]. The pairing status may simply indicate whether a particular secondary device is currently paired with the primary device via a prior pairing procedure [block 1214]).
Langenberg and Archibald are analogous art as they pertain to IoT devices. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify unlocking the door based on identified user (as taught by Langenberg) to indicate pairing status of whether a particular secondary device is currently paired with the primary device (as taught by Archibald, ¶0072) by providing convenient and reliable authentication for use with secondary devices within an ad-hoc network of primary and secondary devices (Archibald, ¶0007).
 wherein the biometric templates include ear prints for the users, and determining that the biometric data matches the stored biometric template within a given tolerance.
However, Akkermans teaches wherein the biometric templates include ear prints for the users, and determining that the biometric data matches the stored biometric template within a given tolerance (Akkermans ¶0039 discloses the shape of the outer ear, such as the folds of the pinna and the length and shape of the ear canal, differs among individuals. ¶0040 discloses such a characterization can be used to acquire biometric data for biometric authentication/identification. ¶0041 discloses in order to be able to reliably authenticate or identify a person, the first acoustic signal used during authentication/identification must provide sufficient information so as to differentiate between individuals. ¶0084-¶0087 discloses the first acoustic signal 622 is transmitted towards the outer ear 621 of the person being identified. The apparatus 625 receives a second signal 623 and uses this to characterize acoustical properties of the outer ear 621. The characterized acoustical properties are subsequently matched with enrolled acoustical properties from the database 610. When the difference is within a predetermined threshold, a match is found and the identity is established as being the identity associated with the database entry; Fig. 8).
Langenberg, Archibald, and Akkermans are analogous art as they pertain to IoT devices. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Langenberg in view of Archibald in light of the teachings of Akkermans to enroll acoustical properties of a person’s outer ear (as taught by Akkermans, ¶0084) to provide biometric authentication or identification of a user that uses acoustical 

Regarding Claim 21, Langenberg in view of Archibald and Akkermans discloses the primary device of claim 20,
wherein the biometric data comprises (i) ear prints associated with the issuer of the voice command (Akkermans ¶0039 discloses the shape of the outer ear, such as the folds of the pinna and the length and shape of the ear canal, differs among individuals.  ¶0040 discloses when a pre-defined first acoustic signal is transmitted towards the outer ear of a person, the acoustic signal is in part reflected by the outer ear. In parallel, a second acoustic signal is received for characterization. Such a characterization can be used to acquire biometric data for biometric authentication/ identification. ¶0088-¶0091 discloses Fig. 9 depicts a telecommunication system 700 configured to provide telecommunication services via a network and allow remote authentication of a person, using acoustical properties of an outer ear. The depicted system comprises at least two terminals; the first terminal 701 is the terminal that performs the actual authentication, the second terminal 702 in tum establishes the acoustical properties of the person 705 who is being authenticated. The first terminal 701 provides a representation 720 of an audio signal comprising speech. This representation 720 can be pre-recorded or created on-the-fly by the first terminal 701, e.g. by sampling the voice of the operator 703 of the first terminal 701) and/or
(ii) ear prints associated with a user wearing a headset/earphones of the secondary device (Akkermans ¶0039 discloses the acoustical properties of the outer ear, in particular the pinna [the outer flap of the ear], the ear canal, and the eardrum, can be .
Langenberg and Akkermans are analogous art as they pertain to IoT devices. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify authentication using biometrics (as taught by Langenberg, 0048) to enroll acoustical properties of a person’s outer ear (as taught by Akkermans, ¶0084) to provide biometric authentication or identification of a user that uses acoustical properties that uses acoustical properties of the outer ear as a biometric (Akkermans, ¶0016).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651